UNITED STATES DISTRICT COUR'I`

FoR THE DISTRICT oF COLUMBIA cl MAR 13 20"*
€rk. U.s. orsrr ¢,
d
HUBERT WARREN, ) B°""'""*°Y C¢urtsn

)

-Plaintiff, )

)

v ) Misc. No. l/-f ~ 

)

MCLENNAN COUNTY, TEXAS, et al., )
)

Defendants. )

MEMORANDUM OPINION AND ORDER

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and pro se complaint. Generally, the plaintiff alleges that the defendants have violated
provisions of the Fifth, Thirteenth and Fourteenth Arnendments to the United States Constitution
not only in effecting his criminal conviction, but also in thwarting his efforts to secure his release
from custody. See generally Writ of Memorandum to Support Civil Actions Complaints. 'l`he
application will be denied, and the complaint will be dismissed.

Pursuant to the Prison Litigation Reform Act (‘°PLRA"), unless a prisoner "is under
imminent danger of serious physical injury," he may not proceed in forma pauperis if while
incarcerated he has filed at least three prior cases that were dismissed as frivo1ous, malicious, or
for failure to state a claim. 28 U.S.C. § l9l5(g); see Ibrahim v. Dislrr`er ofColumbz`a, 463 F.3d 3,
6 (D.C. Cir. 2()06). This provision "neither divests a prisoner of his right to bring a claim nor
changes the law in a way that adversely affects his prospects for success on the merits of the
claim." Ibrahfm v. Dz`strz`ct ofColumbia, 208 F.3d 1032, 1036 (D.C. Cir. 2000). A prisoner who
is “not allowed to proceed [in forma pauperis] may pursue [his] substantive claims just as

anyone else by paying the filing fee." Adepegba v. Hammons, 103 F.3d 383, 387 (Sth Cir. 1996).

1

()5

Plaintiff has accumulated at least three strikes See Warrerz v. Keller, No. 5:07-cv-043i
(W.D. Tex, June 13, 2007) (dismissing complaint as frivolous and for failure to state a claim for
relief pursuant to 28 U.S.C. § l9l5(e)(2)(l3)); Warren v. Texa.s' Courl ofCr'inzz`nal Ap;)eal.s', No.
5:06-cv-0288 (W.D. Tex. May 2, 2006) (disinissiiig complaint with prejudice pursuant to 28
U.S.C. §§ 1915(@)(2)(]3), l9l5A); War'rerz v. Texas Cew"i ofCrz'nzinaf Appeal.s‘, No. i:04-cv~
006'0 (W.D. Tex. Mar. 15, 2004) (disniissing complaint with prejudice as frivolous); see also
Warrerz v. Elli.s' Cc)unly, Texa.s', 519 F. App’x 319 (5th Cir. 2013) (per curiam) (denyiiig
appiicatioii to proceed in_for"nza pauperis on appeal under § 191 S(g)); Warren v. Unl`led S!ale.s',
105 Fed. Cl. 5()7, 510 (Fed. Cl. 2012) (disrnissing coniplaint under § l9i5(g) or, alternatively,
for lack of subject matter jurisdiction).

The plaintiff attempts to skirt the "tliree strikes" provision by claiming that he is under
imminent danger of serious bodily injury. I~Ie represents that he has been diagnosed with
pancreatic cancer, see Mot. to Show Cause at l, and suffers migraines, fatigue and depression,
see Compl. 1l43, ainong other conditions. i-Iis medical ailments have "nothing to do with" his
clainis, however, and "[t]lie innninent~danger exception only applies where "the action is
connected to the imminent danger." A]sion v. FB[, 747 F. Supp. 2d 28, 31 (D.D.C. 2010); see
also Mitchell v. Fed. Bureau qfPrits'ons, 587 F.3d 415, 42} -22 (D.C. Cir. 2009). Furtherniore, in
assessing whether a litigant qualities for the iniminent danger exception to the "three strikes"
provision, the Court looks to the allegations of the plaintiffs complaint, see Il)rcrh'fni, 463 F.3d at
6, none of which address the purported danger the plaintiff describes. The Court concludes that
the plaintiff not only has accumulated three strikes but also fails to qualify for the imminent
danger exception

Accordiiigly, it is hereby

ORDERED that the plaintiff" s application to proceed informal pauperis is DENIED
pursuant to 28 U.S.C. § 1915(§)', it is

FURTHER ORDERED that all motions filed with the plaintiffs complaint are DENIED
WITHOUT PREJUDICE; and it is

FURTI-IER ORDERED that the complaint and this action are DISMISSED WITHOUT
PREJUDICE to refiling upon payment in full of the $350 filing fee.

This is a final appealable Order.

SO ORDERED.

 

United s District Judge

DATE; Q` `f